DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5, 7-8, 13-15, 17-20 are allowable. Claims 6, and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, and between species I and II, as set forth in the Office action mailed on 11/12/2021, is hereby withdrawn and claims 6, and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5-8, 13-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a surface mount coil component comprising: a thermoplastic resin layer is provided on a surface on a mounting surface side of the element body;
an interlayer connection conductor is provided in the thermoplastic resin layer; and
the input-output terminal is provided on a surface of the thermoplastic resin layer and is electrically connected to the end portion of the coil via the interlayer connection conductor;
the end portion of the coil projects from the surface of the element body and is positioned inside the interlayer connection conductor; and a width of a wire defining the end portion of the coil is smaller than a width of the interlayer connection conductor.
Claim 13 recites, inter alia, a DC-DC converter comprising: a choke coil connected to the switching element; a thermoplastic resin layer is provided on a surface on a mounting surface side of the element body; an interlayer connection conductor is provided in the thermoplastic resin layer; and the input-output terminal is provided on a surface of the thermoplastic resin layer and is electrically connected to the end portion of the coil via the interlayer connection conductor; the end portion of the coil projects from the surface of the element body and is positioned inside the interlayer connection conductor; and a width of a wire defining the end portion of the coil is smaller than a width of the interlayer connection conductor.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837